Case 1:19-cv-07390-RA Document 43-3 Filed 10/07/19 Page 1 of 4




       EXHIBIT C
Case 1:19-cv-07390-RA Document 43-3 Filed 10/07/19 Page 2 of 4
Case 1:19-cv-07390-RA Document 43-3 Filed 10/07/19 Page 3 of 4
        Case 1:19-cv-07390-RA Document 43-3 Filed 10/07/19 Page 4 of 4



2U, Inc. (TWOU)                                                          Pirani, Fiyyaz

                             List of Purchases and Sales

                      Purchase              Number of                Price Per
       Date            or Sale              Shares/Unit             Share/Unit

           8/1/2018         Purchase                       15,000            $77.1224
           8/8/2018         Purchase                        5,000            $73.5000
         11/12/2018         Purchase                       10,000            $52.9021
           5/7/2019         Purchase                          386            $49.9000
           5/8/2019         Purchase                        9,614            $49.9449
           5/8/2019         Purchase                       10,000            $48.9218
           5/9/2019         Purchase                       10,000            $44.9000
           5/9/2019         Purchase                       10,000            $42.6000
          5/28/2019         Purchase                       10,000            $39.9325
